                 Case 2:20-cv-01300-BAT Document 22 Filed 07/20/21 Page 1 of 1




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6   ATARIYEH ARJOMANDI,

                                Plaintiff,                  CASE NO. 2:20-cv-01300-BAT
 7
            v.                                              ORDER GRANTING STIPULATED
 8                                                          REMAND
 9   COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.
10

11          Based on the parties’ Stipulation (Dkt. 21), it is ORDERED that the Commissioner’s
12   decision in regard to Plaintiff’s application for disability benefits under Titles II and XVI of the
13   Social Security Act is REVERSED and REMANDED to the Commissioner of Social Security
14   for a de novo hearing before a different Administrative Law Judge, pursuant to sentence four of
15   42 U.S.C. § 405(g). Upon remand, the Administrative Law Judge will further evaluate the
16   medical opinions of record and claimant’s residual functional capacity; obtain updated evidence
17   from a vocational expert, and issue a new decision. Plaintiff shall have the opportunity to submit
18   new evidence.
19          Upon proper presentation, Plaintiff will be entitled to reasonable attorneys’ fees under the
20   Equal Access to Justice Act, 28 U.S.C. §2412 et seq.
21          DATED this 20th day of July, 2021.
22

23                                                         A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge


     ORDER GRANTING STIPULATED REMAND - 1
